Exhibit 10

 

EAGLE HOSPITALITY PROPERTIES TRUST, INC.

2005 DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

 

(Established as of December 5, 2005)

 

Section 1. Establishment and Purpose of Plan.

 

The Eagle Hospitality Properties Trust, Inc. 2005 Deferred Compensation Plan for
Non-Employee Directors (the “Plan”) was adopted and established effective as of
December 5, 2005. The Plan establishes a program of deferred compensation in a
manner designed to comply with the requirements of Section 409A of the Code.

 

The Plan is intended to be an unfunded and unsecured deferred compensation
arrangement between the Director and Eagle, in which the Director agrees to give
up some or all of the Director’s cash compensation in exchange for Eagle’s
unfunded and unsecured promise to make a payment at a future date, as specified
in Section 6. Eagle retains the right, as provided in Section 13, to amend or
terminate the Plan at any time. Certain capitalized words used in the text of
the Plan are defined in Section 21 in alphabetical order.

 

Section 2. Participation in the Plan.

 

All Directors are eligible to defer some or all of their cash compensation from
Eagle.

 

Section 3. Timing and Amounts of Deferred Compensation.

 

3.1 Deferral.

 

(a) Timing of Deferral. With respect to each Plan Year, a Director must make an
election, if any, to defer his or her cash compensation otherwise becoming
payable during such Plan Year on or before December 31, or such earlier date
established by the Committee, of the preceding Plan Year. All such elections
shall be made in accordance with any procedures established by the Committee.
The term “Plan Year” shall mean the calendar year. A newly elected or appointed
Director must make a prospective initial deferral election, if any, within 30
days of becoming a Director.

 

(b) Amount of Deferral. A Director may defer with respect to a Plan Year any
portion, up to 100%, of any cash compensation to which he or she may become
entitled during such Plan Year, so long as the deferral amount is expressed in
terms of a dollar amount or a whole percentage point. Once an election is made
by a Director to defer any portion or all of his or her cash compensation, the
appropriate dollar amount will be withheld from the compensation at the time
that this amount would have otherwise been paid.

 

3.2 Suspension. A Director’s participation in the Plan shall be suspended for
any period during which he or she ceases to qualify as a Director, but is then
an employee of Eagle or one of its affiliates. However, during such suspension
period, the Director’s Deferral Account shall continue to share in the Plan.



--------------------------------------------------------------------------------

3.3 Committee Discretion. Notwithstanding anything in this Section 3 to the
contrary, the Committee shall have the discretion to modify the availability and
timing of a valid deferral election under this Section 3, in any manner it deems
appropriate; provided, however, that any alteration must comply with Section
409A of the Code, and any alteration with respect to a Covered Officer must be
consistent with the requirements for deductibility of compensation under Section
162(m) of the Code.

 

3.4 Deemed Investment of Deferral Accounts. Unless the Committee determines
otherwise, a Director’s Deferral Account shall automatically be credited with a
deemed investment in Shares to be settled upon payment from the Eagle
Hospitality Trust, Inc. 2004 Long-Term Incentive Plan, or its successor (the
“LTIP”).

 

Section 4. Deferral Accounts.

 

Amounts deferred pursuant to Section 3 above shall be credited to a Deferral
Account in the name of the Director. Deferred Amounts arising from deferrals of
cash compensation shall be credited to a Deferral Account as soon as practicable
after the time that such deferred compensation would otherwise have been paid.
The Director’s rights in the Deferral Account shall be no greater than the
rights of an unsecured general creditor of Eagle. Deferred Amounts invested
hereunder shall for all purposes be part of the general funds of Eagle. Any
payout to a Director of amounts credited to a Director’s Deferral Account is not
due, nor is such amount ascertainable, until the Payout Commencement Date.

 

Section 5. Investment of Deferred Amounts

 

5.1 Investment of Deferred Amounts. Amounts deferred pursuant to Section 3 above
shall be deemed to be invested wholly in Shares.

 

5.2 Determination of Number of Shares. The number of Shares in which the
Deferred Amount credited to a Director’s Deferral Account on a Payment Date (as
defined below) shall be determined by dividing the dollar value of such Deferred
Amount by the Fair Market Value of a share of the common stock of Eagle
Hospitality Properties Trust, Inc. on the Payment Date. For purposes of this
Plan, the term “Payment Date” shall mean the payment date as specified and
established by the Committee.

 

5.3 Fair Market Value. For purposes of this Plan, the term “Fair Market Value”
shall have the meaning established under the LTIP.

 

5.4 Timing of Investment. With respect to all Plan Years, investment of the
Directors’ Deferral Amounts in Shares will be made automatically on the Payment
Date.

 

5.5 Dividends. Shares credited to a Director’s Deferral Account will be credited
with dividend equivalents until such amounts are paid out to the Director under
this Plan as set forth in Section 6. All dividend equivalents attributable to
the Deferral Account shall be added to the liability of and retained therein by
Eagle. Any such addition to the liability shall be appropriately reflected on
the books and records of Eagle and identified as an addition to the total sum
owing the Director.

 

2



--------------------------------------------------------------------------------

Section 6. Payout to Directors.

 

6.1 Termination. If a Director’s Deferral Account balance is equal to or greater
than $25,000 on the Termination Date, the form and commencement of such benefit
may be made in accordance with the Director’s election at the time of deferral
and this Section 6.1. If a Director’s Deferral Account balance is less than
$25,000 on the Termination Date, the form of such benefit shall be a single lump
sum payout in the first pay period in January of the year following the
Termination Year.

 

(a) Form of Payout. A Director making a valid election under this Section 6.1
may elect to receive either (i) a single lump sum payout in the first pay period
in January of the year following the Termination Year, or (ii) a payout in
annual installments over a five (5) to fifteen (15) year period beginning in the
first pay period in January following the Termination Year. Payment of the
Director’s Deferral Account shall be made in the form of Shares.

 

(b) Commencement of Payout. A Director making a valid election under this
Section 6.1 may elect to further defer the Payout Commencement Date, under
either the single lump sum or the annual installment election addressed in
Section 6.1(a), by an additional one (1), two (2) or three (3) years.

 

6.2 Default Form and Commencement of Payout. If a valid election under Section
6.1 is not made, and the Director’s Deferral Account balance is equal to or
greater than $25,000 on the Termination Date, then the Director shall receive
his or her payout in annual installments over the fifteen (15) year period
beginning in the first pay period in January following the Termination Year. If,
however, such Deferral Account balance is less than $25,000 on the Termination
Date, then the Director shall receive a single lump sum payout in the first pay
period in January following the Termination Year.

 

6.3 Death of Director. If a Director dies and an election was made under Section
6.1, the Beneficiary will be paid according to the election even though the
election was not made twelve (12) months or more prior to the Director’s death.
If the Director dies and no valid election was made, and the Director’s Deferral
Account balance is equal to or greater than $25,000 on the date of death, then
the Beneficiary will receive the payout in annual installments over the fifteen
(15) year period beginning in the first pay period in January in the calendar
year following the year of the Director’s death. If, however, such Deferral
Account balance is less than $25,000 on the date of death, then the Beneficiary
shall receive a single lump sum in the first pay period in January of the year
following the year of death.

 

6.4 Committee Discretion. Notwithstanding anything in this Section 6 to the
contrary, the Committee shall have the discretion to modify the availability and
timing of a valid election, and the timing, form and amount of any payout, in
any manner it deems appropriate (except that a Director who is then serving as a
member of the Committee may not participate in any such decision that affects
his or her Deferral Account); provided, however, that any alteration must comply
with Section 409A of the Code, and any alteration with respect to a Covered
Officer must be consistent with the requirements for deductibility of
compensation under Section 162(m) of the Code.

 

3



--------------------------------------------------------------------------------

6.5 Specified Employees. Notwithstanding any other Plan provision, no payment to
a “specified employee” (as defined in Section 409A of the Code) shall commence
earlier than six (6) months after the date of such individual’s Termination Date
(except in the case of a termination by death). The commencement of a validly
elected payment shall be delayed to the day that is six (6) months after such
separation.

 

Section 7. Hardship Provision for Unforeseeable Emergencies.

 

Neither the Director nor his or her Beneficiary is eligible to withdraw amounts
credited to a Deferral Account prior to the time specified in Section 6.
However, such credited amounts may be subject to early withdrawal if (1) an
unforeseeable emergency occurs that is caused by a sudden and unexpected illness
or accident of the Director or of a dependent (as defined in Section 152(a) of
the Code) of the Director, loss of the Director’s property due to casualty, or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the Director’s or Beneficiary’s control, (2) such circumstances
would result in severe financial hardship to the individual if early withdrawal
is not permitted, and (3) any other requirements established under the Code and
regulations promulgated thereunder, applying the standards established under
Section 409A of the Code and the regulations promulgated thereunder, are
satisfied. A severe financial hardship exists only when all other reasonably
available financial resources have been exhausted, including but not limited to
(1) reimbursement or compensation by insurance or otherwise, (2) liquidation of
the Director’s assets, to the extent that liquidation of such assets would not
itself cause severe financial hardship, or (3) cessation of deferrals under the
Plan. Examples of what are not considered to be unforeseeable emergencies
include the need to send a Director’s child to college or the desire to purchase
a home.

 

The Committee shall have sole discretion to determine whether to approve any
hardship withdrawal within the limits prescribed by Section 409A of the Code,
which amount will be limited to the amount necessary to meet the emergency. The
Committee’s decision is final and binding on all interested parties. A Director
who is then serving as a member of the Committee shall not vote on whether or
not he or she is eligible for such a hardship withdrawal.

 

Section 8. Designation of Beneficiaries.

 

The Director shall, in accordance with procedures, if any, established by the
Committee, (1) designate one or more Beneficiaries hereunder, and (2) shall have
the right thereafter to change such designation. In the case of a Director’s
death, payment due under this Plan shall be made to the designated Beneficiary
or Beneficiaries or, in the absence of such designation, by will or the laws of
descent and distribution in the Director’s state of residence at the time of his
or her death.

 

Section 9. Change in Control.

 

In the event of a Change in Control of Eagle, as defined under Code Section
409A, payment to all Directors, both terminated and active Directors, shall be
accelerated notwithstanding the elections made by individual Directors or other
Plan rules.

 

4



--------------------------------------------------------------------------------

Section 10. Limitation on Assignments.

 

Benefits under this Plan are not subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment by
creditors of the Director or the Director’s Beneficiary and any attempt to do so
shall be void.

 

Section 11. Administration.

 

11.1 Administration by Committee. The Committee shall administer the Plan.
Notwithstanding any provision of the Plan to the contrary, no member of the
Committee shall be entitled to vote on any matter which would create a
significant risk that such member could be treated as being in constructive
receipt of some or all of his or her Deferral Account. The Committee shall have
the sole authority to interpret the Plan, to establish and revise rules and
regulations relating to the Plan and to make any other determinations that it
believes necessary or advisable for the administration of the Plan. Decisions
and determinations by the Committee shall be final and binding upon all parties,
including shareholders, Directors, Beneficiaries and other employees. The
Committee may delegate its administrative responsibilities, as it deems
appropriate.

 

11.2 Books and Records. Books and records maintained for the purpose of the Plan
shall be maintained by the officers and employees of Eagle at its expense and
subject to supervision and control of the Committee.

 

Section 12. No Funding Obligation.

 

Eagle is under no obligation to transfer amounts credited to the Director’s
Deferral Account to any trust or escrow account, and Eagle is under no
obligation to secure any amount credited to a Director’s Deferral Account by any
specific assets of Eagle or any other asset in which Eagle has an interest. This
Plan shall not be construed to require Eagle to fund any of the benefits
provided hereunder nor to establish a trust for such purpose. Eagle may make
such arrangements as it desires to provide for the payment of benefits,
including, but not limited to, the establishment of a grantor trust or such
other equivalent arrangements as Eagle may decide. No such arrangement shall
cause the Plan to be a funded plan within the meaning of Title I of ERISA, nor
shall any such arrangement change the nature of the obligation of Eagle nor the
rights of the Directors under the Plan as provided in this document. Neither the
Director nor his or her estate shall have any rights against Eagle with respect
to any portion of the Deferral Account except as a general unsecured creditor.
No Director has an interest in his or her Deferral Account until the Director
actually receives the deferred payment.

 

Section 13. Amendment and Termination of the Plan.

 

Eagle, by action of the Committee, in its sole discretion may suspend or
terminate the Plan or revise or amend it in any respect whatsoever; provided,
however, that amounts already credited to Deferral Accounts will continue to be
owed to the Directors or Beneficiaries and continue to be a liability of Eagle.
Any amendment or termination of the Plan will not affect the entitlement of any
Director or the Beneficiary of a Director who terminates service before the
amendment or termination. All benefits to which any Director or Beneficiary may
be entitled

 

5



--------------------------------------------------------------------------------

shall be determined under the Plan as in effect at the time the Director
terminates service and shall not be affected by any subsequent change in the
provisions of the Plan; provided, however, that Eagle reserves the right to
change the basis of return on investment of the Deferral Account with respect to
any Director or Beneficiary. Directors or Beneficiaries will be given notice
prior to the discontinuance of the Plan or reduction of any benefits provided by
the Plan. Notwithstanding any other provision of the Plan, Eagle may without
Director or Beneficiary consent amend the Plan or change the Plan’s
administrative rules and procedures to comply with Section 409A of the Code.

 

Section 14. Adjustment on Changes in Capitalization.

 

If any change, such as a stock split or stock dividend, is made in Eagle’s
capitalization, and the change results in an increase or decrease in the number
of issued shares of common stock without receipt of consideration by Eagle, an
appropriate adjustment shall be made in the corresponding number of Shares
payable under the Plan, as provided under the LTIP.

 

Section 15. Tax Withholding.

 

If Eagle concludes that Tax is owing with respect to any deferral of income or
payment hereunder, Eagle shall withhold such amounts from any payments due the
Director, or otherwise make appropriate arrangements with the Director or his or
her Beneficiary for satisfaction of such obligation.

 

Section 16. Choice of Law.

 

This Plan shall be interpreted and construed in accordance with the laws of the
State of Maryland, excluding the conflicts of laws provisions thereof, and is
not subject to ERISA.

 

Section 17. Notice.

 

Any written notice to Eagle required by any of the provisions of this Plan shall
be addressed to the chief executive officer of Eagle or his or her delegate and
shall become effective when it is received.

 

Section 18. No Rights to Continued Service.

 

Nothing in the Plan nor any action of Eagle pursuant to the Plan, shall be
deemed to give any person the right to continued service as a member of the
Board of Directors of Eagle or affect the right of the Board of Directors of
Eagle and/or Eagle’s shareholders to remove an individual from the Eagle Board
of Directors in accordance with the General Corporation Law of the State of
Delaware, Eagle’s governing documents, including Eagle’s Articles of
Incorporation and Bylaws, and any other applicable law.

 

6



--------------------------------------------------------------------------------

Section 19. Severability of Provisions.

 

If any particular provision of this Plan is found to be invalid or
unenforceable, such provision shall not affect any other provisions of the Plan,
but the Plan shall be construed in all respects as if such invalid provision had
been omitted.

 

Section 20. Code Section 162(m).

 

Notwithstanding any other provision of the Plan, except in the event of an
acceleration of payment in connection with a Change in Control under Section 9,
the maximum amount that is not “performance-based” (as defined in Section
162(m)(4)(C) of the Code) which may be paid to a Covered Officer under the Plan
in any fiscal year shall not exceed one million dollars ($1,000,000) less the
amount of other compensation paid to the Director by Eagle in such fiscal year
that is not “performance-based” (as defined in Section 162(m)(4)(C) of the
Code), which amounts shall be reasonably determined by the Committee at the time
of the proposed payout. Any amount which is not paid to the Covered Officer in a
fiscal year as a result of this limitation shall be paid to the Covered Officer
in the next fiscal year, subject to compliance with the foregoing limitation, or
if sooner, as soon as reasonably practicable following the Director’s ceasing to
be a Covered Officer.

 

Section 21. Definitions.

 

21.1 Eagle means Eagle Hospitality Properties Trust, Inc., a Maryland
corporation, and any business entity within the Eagle consolidated group.

 

21.2 Beneficiary means the person or persons designated by a Director pursuant
to Section 8, in accordance with and accepted by Eagle, to receive any amounts
payable under the Plan in the event of the Director’s death.

 

21.3 Code means the Internal Revenue Code of 1986, as amended from time to time.

 

21.4 Committee means the Compensation Committee of the Board of Directors of
Eagle or its delegate.

 

21.5 Covered Officer shall have the same meaning as “covered employee” does
under Section 162(m) of the Code.

 

21.6 Deferral Account means the account balance of a Director in the Plan
created from Deferred Amounts.

 

21.7 Deferred Amount means the amount the Director elects to have deferred from
his or her annual cash retainer and committee fees.

 

21.8 Director means an individual who is serving as a member of Eagle’s Board of
Directors and who is not then an employee of Eagle or any of Eagle’s affiliates.

 

21.9 ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

7



--------------------------------------------------------------------------------

21.10 Payout Commencement Date means the date on which the payout to a Director
of amounts credited to his or her Deferral Account first commences.

 

21.11 Plan means the Eagle Hospitality Properties Trust, Inc. 2005 Deferred
Compensation Plan for Non-Employee Directors.

 

21.12 Shares mean shares of the common stock of Eagle Hospitality Properties
Trust, Inc.

 

21.13 Tax or (Taxes) means any federal, state, local, or any other governmental
income tax, employment tax, payroll tax, excise tax, or any other tax or
assessment owing with respect to amounts deferred, any Earnings thereon, and any
payments made to Directors or Beneficiaries under the Plan.

 

21.14 Termination Date means the date on which the Director ceases to be a
Director of Eagle.

 

21.15 Termination Year means the calendar year within which a Director’s
Termination Date falls.

 

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Eagle has caused this Plan to be duly executed by the
undersigned as of this 5th day of December, 2005.

 

Eagle Hospitality Properties Trust, Inc.

By:

 

/s/ J. William Blackham

--------------------------------------------------------------------------------

   

J. William Blackham

   

President and Chief Executive Officer

 

9